CROW, Judge.
A jury found appellant Bennie Simpson guilty of the class B felonies of arson in the first degree, § 569.040, RSMo Supp. 1987, and burglary in the first degree, § 569.160, RSMo 1986. The jury assessed punishment for each crime at ten years’ imprisonment. The trial court entered judgment per the verdicts, ordering the sentences to run concurrently.
Inasmuch as appellant does not challenge the sufficiency of the evidence to support the verdicts, we need not synopsize the State’s proof.
Appellant’s sole point relied on avers the trial court erred in giving instruction 4, faithfully copied from MAI-CR 3d 302.04, defining “reasonable doubt.” Appellant maintains the instruction violated his right to due process of law guaranteed by the Fourteenth Amendment to the Constitution of the United States and Article I, § 10 of the Constitution of Missouri (1945), in that the instruction defined proof beyond a reasonable doubt as “proof that leaves you firmly convinced of the defendant’s guilt.” Such definition, says appellant, allowed the jury to find him guilty “based on a degree of proof below that required by due process.”
The Supreme Court of Missouri has held otherwise. State v. Murray, 744 S.W.2d 762, 771[13] (Mo. banc 1988), cert. denied, 488 U.S. 871, 109 S.Ct. 181, 102 L.Ed.2d 150 (1988); State v. Antwine, 743 S.W.2d 51, 62 — 63[12] (Mo. banc 1987), cert. denied, 486 U.S. 1017, 108 S.Ct. 1755, 100 L.Ed.2d 217 (1988).
This Court is constitutionally controlled by decisions of the Supreme Court of Missouri. Mo. Const., Art. V, § 2 (1945); State v. Jones, 703 S.W.2d 41, 42[1] (Mo. App.1985). Appellant’s point is governed by Murray and Antwine. It is, accordingly, denied.
Judgment affirmed.
PREWITT, P.J., and PARRISH, J., concur.